DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the Amendments/Response filed on 1/27/2022. Claim 1 has been amended. No additional claims have been added. Claims 2-4 and 8 have been cancelled. Claims 1, 5-7 and 9-10 are currently pending and have been examined.

Response to Amendment
The examiner fully acknowledges the amendment to claim 1 filed on 1/27/2022. The applicant’s amendment to claim 1 is sufficient to overcome prior references used the in the 102 rejection from the previous office action. 

Allowable Subject Matter
Claims 1, 5-7, and 9-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In regards to Claim 1, Shen teaches a pushing lever structure of a ratchet wrench, comprising: 
a head portion (head portion 12) formed with a receiving space (first compartment 125) and having a through hole (see annotated drawing) in a top wall (surface 121) of the head portion (head portion 12), wherein the through hole (see annotated drawing) is in communication with the receiving space (first compartment 125);

    PNG
    media_image1.png
    392
    529
    media_image1.png
    Greyscale

a ratchet gear (driving head assembly 20) having a peripheral surface provided with teeth (annular driving tooth portion 242), the ratchet gear (driving head assembly 20) being rotatably mounted in the receiving space (first compartment 125) of the head portion (head portion 12); 
a toothed element (see detents 40 and 42) having a front peripheral surface portion provided with teeth (teeth 412 and teeth 432), the toothed element (see detents 40 and 42)  further having a rear peripheral surface portion provided with a cavity (recessed seat 434) and a recess (recessed seat 414), wherein the cavity (recessed seat 434) and the recess (recessed seat 414) are vertically arranged with respect to each other, the cavity (recessed seat 434) has a greater horizontal width than the recess (recessed seat 414; see annotated drawing), 

    PNG
    media_image2.png
    641
    536
    media_image2.png
    Greyscale

the toothed element (see detents 40 and 42)  being mounted in the receiving space (first compartment 125) and displaceable between two opposite lateral sides of the receiving space (first compartment 125); 
a pushing lever having a main body (switching button 30), a pushing portion (handle portion 124) provided at a top end of the main body (switching button 30), and a pushing block (bottom lever 384) extending forward from the main body (switching button 30); the pushing lever (switching button 30) being rotatably mounted in the receiving space (first compartment 125), wherein the pushing portion (handle portion 124) juts out of the head portion (head portion 12) through the through hole (see annotated drawing), the pushing block (bottom lever 384) extends into the recess (recessed seat 414) of the toothed element (see detents 40 and 42), and the pushing block (bottom lever 384) drives the toothed element (see detents 40 and 42)  into displacement when the pushing lever (switching button 30) is rotated; and 

	However, what Shen and other publications in the art fail to disclose is the formation of the pushing block “has a width gradually reduced toward a free end of the pushing block, the pushing block has two curved opposite lateral sides, each of the two opposite lateral sides of the pushing block forms a concave surface, and the recess has two opposite lateral sides spaced farther apart at an opening of the recess than at an inner end of the recess, the two opposite lateral sides of the recess are curved, and each of the two opposite lateral sides of the recess forms a convex surface.” Much in the art will either use a ball or rod disposed on an elastic element in lieu of a pushing block, and a recess to receive the aforementioned structure. The art of record considered as a whole, alone or in combination, neither anticipates nor renders obvious a pushing block with opposing lateral sides that form a concave surface that fits within a pawl that has a recess forming a convex surface. 
Claims 5-7, and 9-10 are allowed as being dependent upon claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KHALIL HAWKINS whose telephone number is (571)272-5446. The examiner can normally be reached M-F; 8-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON KHALIL HAWKINS/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723